Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket 11/05/2019 Page 1 of 16




                  EXHITBIT C
Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket 11/05/2019 Page 2 of 16
Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket 11/05/2019 Page 3 of 16
Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket 11/05/2019 Page 4 of 16
Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket 11/05/2019 Page 5 of 16
Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket 11/05/2019 Page 6 of 16
Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket 11/05/2019 Page 7 of 16
Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket 11/05/2019 Page 8 of 16
Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket 11/05/2019 Page 9 of 16
 Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket  11/05/2019
                                                      U.S. Securities          Page
                                                                      and Exchange   10 of 16
                                                                                   Commission
                                                                                                                                                                                                       Data Delivery Standards


                                                                       U.S. Securities and Exchange Commission

                                                                                            Data Delivery Standards


This document describes the technical requirements for paper and electronic document productions to the U.S.
Securities and Exchange Commission (SEC). **Any questions or proposed file formats other than those
described below must be discussed with the legal and technical staff of the SEC Division of Enforcement
prior to submission.**

General Instructions.......................................................................................................................................................................................... 1
Delivery Formats .............................................................................................................................................................. 2
     I. Imaged Productions................................................................................................................................................................................................................................. 2
             1. Images............................................................................................................................................................................................. 2
             2. Image Cross-Reference File .......................................................................................................................................................... 3
             3. Data File ........................................................................................................................................................................ 3
             4. Text ........................................................................................................................................................................................ 3
             5. Linked Native Files ........................................................................................................................................................................ 3
     II. Native File Productions without Load Files ................................................................................................................................ 3
     III. Adobe PDF File Productions ..................................................................................................................................................... 3
     IV. Audio Files ................................................................................................................................................................................. 4
     V.       Video Files ........................................................................................................................................................................ 4
     VI. Electronic Trade and Bank Records ............................................................................................................................................ 4
     VII. Electronic Phone Records .......................................................................................................................................................... 4
     VIII. Audit Workpapers ..................................................................................................................................................................... 4




General Instructions

Electronic files must be produced in their native format, i.e. the format in which they are ordinarily used and maintained during the
normal course of business. For example, an MS Excel file must be produced as an MS Excel file rather than an image of a
spreadsheet. (Note: An Adobe PDF file is not considered a native file unless the document was initially created as a PDF.)

In the event produced files require the use of proprietary software not commonly found in the workplace, the SEC will explore
other format options with the producing party.

The proposed use of file de-duplication methodologies or computer-assisted review or technology-assisted review (TAR) during
the processing of documents must be discussed with and approved by the legal and technical staff of the Division of
Enforcement (ENF). If your production will be de-duplicated it is vital that you 1) preserve any unique metadata associated with
the duplicate files, for example, custodian name, and, 2) make that unique metadata part of your production to the SEC.




                                                                                                                         1
                                                                                                                                                                                                    Rev 02/2018
 Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket  11/05/2019
                                                      U.S. Securities          Page
                                                                      and Exchange   11 of 16
                                                                                   Commission
                                                                                                               Data Delivery Standards

 General requirements for ALL document productions are:

     1.     A cover letter should be included with each production and should include the following information:
                 a. Case number, case name and requesting SEC staff member name
                 b. A list of each piece of media included in the production with its unique production volume number
                 c. A list of custodians, identifying the Bates range for each custodian
                 d. The time zone in which the emails were standardized during conversion
     2.     Data can be produced on CD, DVD, thumb drive, etc., using the media requiring the least number of deliverables and
            labeled with the following:
                 a. Case number
                 b. Production date
                 c. Producing party
                 d. Bates range
     3.     All submissions must be organized by custodian unless otherwise instructed.
     4.     All document family groups, i.e. email attachments, embedded files, etc., should be produced together and children files
            should follow parent files sequentially in the Bates numbering.
     5.     All load-ready collections should include only one data load file and one image pointer file.
     6.     All load-ready text must be produced as separate text files.
     7.     All load-ready collections should account for custodians in the custodian field.
     8.     Audio files should be separated from data files if both are included in the production.
     9.     Only alphanumeric characters and the underscore character are permitted in file names and folder names. Special characters
            are not permitted.
     10.    All electronic productions submitted on media must be produced using industry standard self-extracting encryption
            software.
     11.    Electronic productions may be submitted via Secure File Transfer. The SEC cannot accept productions made using file
            sharing sites.
     12.    Productions containing BSA or SAR material must be delivered on encrypted physical media. The SEC cannot accept
            electronic transmission of BSA or SAR material. Any BSA or SAR material produced should be segregated and
            appropriately marked as BSA or SAR material, or should be produced separately from other case related material.
     13.    Passwords for electronic documents, files, compressed archives and encrypted media must be provided separately either via
            email or in a cover letter apart from the media.
     14.    All electronic productions should be produced free of computer viruses.
     15.    Additional technical descriptions can be found in the addendum to this document.

           *Please note that productions sent to the SEC via United States Postal Service are subject to Mail Irradiation, and as a result
           electronic productions may be damaged.*


Delivery Formats

I.        Imaged Productions
          The SEC prefers that all scanned paper and electronic file collections be produced in a structured format including industry
          standard load files, Bates numbered image files, native files and searchable text files.

      1.      Images
                 a.    Black and white images must be 300 DPI Group IV single-page TIFF files
                 b.    Color images must be produced in JPEG format
                 c.    File names cannot contain embedded spaces or special characters (including the comma)
                 d.    Folder names cannot contain embedded spaces or special characters (including the comma)
                 e.    All image files must have a unique file name, i.e. Bates number
                 f.    Images must be endorsed with sequential Bates numbers in the lower right corner of each image
                 g.    The number of image files per folder should not exceed 500 files
                 h.    Excel spreadsheets should have a placeholder image named by the Bates number of the file
                 i.    AUTOCAD/photograph files should be produced as a single page JPEG file

                                                                     2
                                                                                                             Rev 02/2018
   Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket  11/05/2019
                                                        U.S. Securities          Page
                                                                        and Exchange   12 of 16
                                                                                     Commission
                                                                                                                Data Delivery Standards

       2.   Image Cross-Reference File
            The image cross-reference file (.LOG or .OPT) links the images to the database records. It should be a comma-delimited
            file consisting of seven fields per line with a line in the cross-reference file for every image in the database with the
            following format:
                   ImageID,VolumeLabel,ImageFilePath,DocumentBreak,FolderBreak,BoxBreak,PageCount

       3. Data File
          The data file (.DAT) contains all of the fielded information that will be loaded into the database.

            a.   The first line of the .DAT file must be a header row identifying the field names
            b.   The .DAT file must use the following Concordance® default delimiters:
                     Comma ASCII character (020)
                     Quote þ ASCII character (254)
            c.   Date fields should be provided in the format: mm/dd/yyyy
            d.   Date and time fields must be two separate fields
            e.   If the production includes imaged emails and attachments, the attachment fields must be included to preserve the
                 parent/child relationship between an email and its attachments
            f.   An OCRPATH field must be included to provide the file path and name of the extracted text file on the produced
                 storage media. The text file must be named after the FIRSTBATES. Do not include the text in the .DAT file.
            g.   For productions with native files, a LINK field must be included to provide the file path and name of the native file
                 on the produced storage media. The native file must be named after the FIRSTBATES.
            h.   BEGATTACH and ENDATTACH fields must be two separate fields
            i.   A complete list of metadata fields is available in Addendum A to this document

       4. Text
          Text must be produced as separate text files, not as fields within the .DAT file. The full path to the text file (OCRPATH)
          should be included in the .DAT file. We require document level ANSI text files, named per the FIRSTBATES/Image Key.
          Please note in the cover letter if any non-ANSI text files are included in the production. Extracted text files must be in a
          separate folder, and the number of text files per folder should not exceed 1,000 files. There should be no special characters
          (including commas in the folder names). For redacted documents, provide the full text for the redacted version.

       5.    Linked Native Files
             Copies of original email and native file documents/attachments must be included for all electronic productions.
             a. Native file documents must be named per the FIRSTBATES number
             b. The full path of the native file must be provided in the .DAT file for the LINK field
             c. The number of native files per folder should not exceed 1,000 files

 II.   Native File Production without Load Files
       With prior approval, native files may be produced without load files. The native files must be produced as they are maintained
       in the normal course of business and organized by custodian-named file folders. When approved, Outlook (.PST) and Lotus
       Notes (.NSF) email files may be produced in native file format. A separate folder should be provided for each custodian.

III.   Adobe PDF File Production
       With prior approval, Adobe PDF files may be produced in native file format.
           1. PDF files should be produced in separate folders named by the custodian. The folders should not contain any
               special characters (including commas).
           2. All PDFs must be unitized at the document level, i.e., each PDF must represent a discrete document.
           3. All PDF files must contain embedded text that includes all discernible words within the document, not selected text
               or image only. This requires all layers of the PDF to be flattened first.
           4. If PDF files are Bates endorsed, the PDF files must be named by the Bates range.




                                                                    3
                                                                                                           Rev 02/2018
 Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket  11/05/2019
                                                      U.S. Securities          Page
                                                                      and Exchange   13 of 16
                                                                                   Commission
                                                                                                             Data Delivery Standards

IV. Audio Files
    Audio files from telephone recording systems must be produced in a format that is playable using Microsoft Windows
    Media Player™. Additionally, the call information (metadata) related to each audio recording MUST be provided. The
    metadata file must be produced in a delimited text format. Field names must be included in the first row of the text file.
    The metadata must include, at a minimum, the following fields:
           1)   Caller Name:          Caller’s name or account/identification number
           2)   Originating Number:   Caller’s phone number
           3)   Called Party Name:    Called party’s name
           4)   Terminating Number:   Called party’s phone number
           5)   Date:                 Date of call
           6)   Time:                 Time of call
           7)   Filename:             Filename of audio file

V.    Video Files
      Video files must be produced in a format that is playable using Microsoft Windows Media Player™.

VI.   Electronic Trade and Bank Records
      When producing electronic trade and bank records, provide the files in one of the following formats:

      1.   MS Excel spreadsheet with header information detailing the field structure. If any special codes exist in the dataset, a
           separate document must be provided that details all such codes. If details of the field structure do not fit in the header,
           a separate document must be provided that includes such details.

      2.   Delimited text file with header information detailing the field structure. The preferred delimiter is a vertical bar “|”. If
           any special codes exist in the dataset, a separate document must be provided that details all such codes. If details of the
           field structure do not fit in the header, a separate document must be provided that includes such details.

 VII. Electronic Phone Records
      When producing electronic phone records, provide the files in the following format:

      1.   MS Excel spreadsheet with header information detailing the field structure. If any special codes exist in the dataset, a
           separate document must be provided that details all such codes. If details of the field structure do not fit in the header,
           a separate document must be provided that includes such details. Data must be formatted in its native format (i.e.
           dates in a date format, numbers in an appropriate numerical format, and numbers with leading zeroes as text).
               a. The metadata that must be included is outlined in Addendum B of this document. Each field of data must be
                     loaded into a separate column. For example, Date and Start_Time must be produced in separate columns and
                     not combined into a single column containing both pieces of information. Any fields of data that are provided
                     in addition to those listed in Addendum B must also be loaded into separate columns.

 VIII. Audit Workpapers
       The SEC prefers for workpapers to be produced in two formats: (1) With Bates numbers in accordance with the SEC Data
       Delivery Standards; and (2) in native format or if proprietary software was used, on a standalone laptop with the
       appropriate software loaded so that the workpapers may be reviewed as they would have been maintained in the ordinary
       course of business. When possible, the laptop should be configured to enable a Virtual Machine (VM) environment.




                                                                  4
                                                                                                            Rev 02/2018
  Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket  11/05/2019
                                                       U.S. Securities          Page
                                                                       and Exchange   14 of 16
                                                                                    Commission
                                                                                                     Data Delivery Standards



                                                     ADDENDUM A


The metadata of electronic document collections should be extracted and provided in a .DAT file using the field definition and
formatting described below:


         Field Name            Sample Data                    Description
         FIRSTBATES            EDC0000001                     First Bates number of native file document/email
         LASTBATES             EDC0000001                     Last Bates number of native file document/email
                                                              **The LASTBATES field should be populated
                                                                 for single page documents/emails.
         ATTACHRANGE           EDC0000001 - EDC0000015        Bates number of the first page of the parent
                                                              document to the Bates number of the last page of the
                                                              last attachment “child” document
         BEGATTACH             EDC0000001                     First Bates number of attachment range
         ENDATTACH             EDC0000015                     Last Bates number of attachment range
         PARENT_BATES          EDC0000001                     First Bates number of parent document/Email
                                                              **This PARENT_BATES field should be populated
                                                                 in each record representing an attachment “child”
                                                                 document
         CHILD_BATES           EDC0000002; EDC0000014         First Bates number of “child” attachment(s); can be
                                                              more than one Bates number listed depending on the
                                                              number of attachments
                                                              **The CHILD_BATES field should be populated in
                                                                 each record representing a “parent” document
         CUSTODIAN             Smith, John                    Email: Mailbox where the email resided
                                                              Native: Name of the individual or department from
                                                              whose files the document originated
         FROM                  John Smith                     Email: Sender
                                                              Native: Author(s) of document
                                                              **semi-colon should be used to separate multiple
                                                                entries
         TO                    Coffman, Janice; LeeW          Recipient(s)
                               [mailto:LeeW@MSN.com]          **semi-colon should be used to separate multiple
                                                                entries
         CC                    Frank Thompson [mailto:        Carbon copy recipient(s)
                               frank_Thompson@cdt.com]        **semi-colon should be used to separate multiple
                                                                entries
         BCC                   John Cain                      Blind carbon copy recipient(s)
                                                              **semi-colon should be used to separate multiple
                                                                entries
         SUBJECT               Board Meeting Minutes          Email: Subject line of the email
                                                              Native: Title of document (if available)
         FILE_NAME             BoardMeetingMinutes.docx       Native: Name of the original native file, including
                                                              extension
         DATE_SENT             10/12/2010                     Email: Date the email was sent
                                                              Native: (empty)
         TIME_SENT/TIME 07:05 PM GMT                          Email: Time the email was sent/ Time zone in which
         _ZONE                                                the emails were standardized during conversion.
                                                              Native: (empty)
                                                              **This data must be a separate field and cannot be
                                                                combined with the DATE_SENT field
         TIME_ZONE             GMT                            The time zone in which the emails were standardized
                                                              during conversion.
                                                              Email: Time zone
                                                              Native: (empty)

                                                              5
                                                                                                   Rev 02/2018
  Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket  11/05/2019
                                                       U.S. Securities          Page
                                                                       and Exchange   15 of 16
                                                                                    Commission
                                                                                                       Data Delivery Standards
         LINK                 D:\001\ EDC0000001 msg      Hyperlink to the email or native file document
                                                          **The linked file must be named per the
                                                             FIRSTBATES number
         MIME_TYPE            MSG                         The content type of an Email or native file document
                                                          as identified/extracted from the header
         FILE_EXTEN           MSG                         The file type extension representing the Email or
                                                          native file document; will vary depending on the
                                                          email format
         AUTHOR               John Smith                  Email: (empty)
                                                          Native: Author of the document
         DATE_CREATED         10/10/2010                  Email: (empty)
                                                          Native: Date the document was created
         TIME_CREATED         10:25 AM                    Email: (empty)
                                                          Native: Time the document was created
                                                          **This data must be a separate field and cannot be
                                                             combined with the DATE_CREATED field
         DATE_MOD             10/12/2010                  Email: (empty)
                                                          Native: Date the document was last modified
         TIME_MOD             07:00 PM                    Email: (empty)
                                                          Native: Time the document was last modified
                                                          **This data must be a separate field and cannot be
                                                             combined with the DATE_MOD field
         DATE_ACCESSD         10/12/2010                  Email: (empty)
                                                          Native: Date the document was last accessed
         TIME_ACCESSD         07:00 PM                    Email: (empty)
                                                          Native: Time the document was last accessed
                                                          **This data must be a separate field and cannot be
                                                             combined with the DATE_ACCESSD field
         PRINTED_DATE         10/12/2010                  Email: (empty)
                                                          Native: Date the document was last printed
         FILE_SIZE            5,952                       Size of native file document/email in KB
         PGCOUNT              1                           Number of pages in native file document/email
         PATH                 J:\Shared\SmithJ\October    Email: (empty)
                              Agenda.doc                  Native: Path where native file document was stored
                                                          including original file name.
         INTFILEPATH          Personal Folders\Deleted    Email: original location of email including original
                              Items\Board Meeting         file name.
                              Minutes.msg                 Native: (empty)
         INTMSGID             <000805c2c71b$75977050$cb   Email: Unique Message ID
                              8306d1@MSN>                 Native: (empty)
         MD5HASH              d131dd02c5e6eec4693d9a069   MD5 Hash value of the document.
                              8aff95c
                              2fcab58712467eab4004583eb
                              8fb7f89
         OCRPATH              TEXT/001/EDC0000001.txt     Path to extracted text of the native file




Sample Image Cross-Reference File:
           IMG0000001,,E:\001\IMG0000001.TIF,Y,,,
           IMG0000002,,E:\001\IMG0000002.TIF,,,,
           IMG0000003,,E:\001\IMG0000003.TIF,,,,
           IMG0000004,,E:\001\IMG0000004.TIF,Y,,,
           IMG0000005,,E:\001\IMG0000005.TIF,Y,,,
           IMG0000006,,E:\001\IMG0000006.TIF,,,,




                                                          6
                                                                                                      Rev 02/2018
  Case 1:19-mc-24587-MGC Document 1-3 Entered on FLSD Docket  11/05/2019
                                                       U.S. Securities          Page
                                                                       and Exchange   16 of 16
                                                                                    Commission
                                                                                             Data Delivery Standards


                                                         ADDENDUM B

For Electronic Phone Records, include the following fields in separate columns:

For Calls:

    1)    Account Number
    2)    Connection Date – Date the call was received or made
    3)    Connection Time – Time call was received or made
    4)    Seizure Time – Time it took for the call to be placed in seconds
    5)    Originating Number – Phone that placed the call
    6)    Terminating Number – Phone that received the call
    7)    Elapsed Time – The length of time the call lasted, preferably in seconds
    8)    End Time – The time the call ended
    9)    Number Dialed – Actual number dialed
    10)   IMEI Originating – Unique id to phone used to make call
    11)   IMEI Terminating– Unique id to phone used to receive call
    12)   IMSI Originating – Unique id to phone used to make call
    13)   IMSI Terminating- Unique id to phone used to receive call
    14)   Call Codes – Identify call direction or other routing information
    15)   Time Zone – Time Zone in which the call was received or placed, if applicable


For Text messages:

    1)    Account Number
    2)    Connection Date – Date the text was received or made
    3)    Connection Time – Time text was received or made
    4)    Originating Number – Who placed the text
    5)    Terminating Number – Who received the text
    6)    IMEI Originating – Unique id to phone used to make text
    7)    IMEI Terminating– Unique id to phone used to receive text
    8)    IMSI Originating - Unique id to phone used to make text
    9)    IMSI Terminating- Unique id to phone used to receive text
    10)   Text Code – Identify text direction, or other text routing information
    11)   Text Type Code – Type of text message (sent SMS, MMS, or other)
    12)   Time Zone – Time Zone in which the call was received or placed, if applicable


For Mobile Data Usage:

    1)    Account Number
    2)    Connection Date – Date the data was received or made
    3)    Connection Time – Time data was received or made
    4)    Originating number – Number that used data
    5)    IMEI Originating – Unique id of phone that used data
    6)    IMSI Originating - Unique id of phone that used data
    7)    Data or Data codes – Identify data direction, or other data routing information
    8)    Time Zone – Time Zone in which the call was received or placed, if applicable




                                                                  7
                                                                                            Rev 02/2018
